Citation Nr: 1545698	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's minor child, A.L.P., was appropriate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.P., & A.L.P.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which awarded an apportionment of the Veteran's nonservice-connected pension to the Veteran's minor child, A.L.P., in care of the child's custodian (mother), J.P.  The Veteran is appealing this apportionment. 

The Veteran testified at a videoconference Board hearing in December 2009 before an Acting Veterans Law Judge; a transcript of the hearing is of record.  The Veteran, J.P., and A.L.P testified at a travel Board hearing in August 2015 before a different Veterans Law Judge (VLJ).  As the Board hearings were conducted by two different VLJs, the following decision is signed by a panel of three VLJs which includes the two VLJs who conducted the Board hearings in this appeal.  See 38 C.F.R. § 20.707 (2015).

This matter was remanded in August 2012 and June 2014.  

In January 2014, Disabled American Veterans filed a motion with the Board asking to withdraw from representing J.P., the custodian of the Veteran's minor child, A.L.P.  The Board granted this motion later in January 2014.  In April 2014 correspondence, J.P. notified the Board that she intended to represent herself.

At the August 2015 Board hearing, J.P. and A.L.P. provided testimony regarding apportionment benefits A.L.P. had been receiving as a result of her dependent status and being enrolled in an educational institution.  See 08/24/2015 VBMS entry, Hearing Testimony; 07/08/2010 VBMS entry, Notification Letter.  A.L.P. received apportionment benefits effective September 1, 2009 due to her school attendance.  07/08/2010 VBMS entry, Notification Letter.  In November 2011, she went on a mission trip and deferred her educational enrollment.  A.L.P. asserts that she is entitled to apportionment benefits for the period Fall 2013 through Spring 2016 due to her reenrollment at an educational institution.  J.P. also testified that checks received during the mission trip were not accepted and J.P. reportedly turned these unopened/uncashed checks in to VA following the Board hearing.  The Board notes that all of the documentation pertaining to this educational benefit/apportionment is not of record.  Moreover, while this issue was raised at the Board hearing, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The sole issue before the Board is entitlement to an apportionment awarded to J.P., as custodian of A.L.P., while A.L.P. was a minor child.  Therefore, the Board does not have jurisdiction over apportionment benefits awarded in July 2010 to A.L.P. due to her status as a student at an educational facility.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran is in receipt of nonservice-connected pension benefits effective May 10, 2004.

2.  In April 2007, J.P., on behalf of A.L.P, filed for an apportionment of the Veteran's nonservice-connected pension benefits.

3.  An apportionment was granted in the amount of $282.00, effective May 1, 2007.

4.  A divorce decree that did not obligate the Veteran to pay further child support for A.L.P. does not constitute a bar to an award of apportionment of the Veteran's nonservice-connected pension benefits for A.L.P.

5.  An apportionment to J.P., custodian of A.L.P., does not cause undue hardship to the Veteran.



CONCLUSION OF LAW

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's minor child, A.L.P., is warranted.  38 U.S.C.A. § 5307(a) (2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This made several amendments to the law governing certain VA claims, to include redefining VA's duty to assist and notification obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It does not appear that these changes are applicable to claims such as the one decided here.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 53).  The Board notes that the VCAA also does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and will not be further addressed. 

The Board also finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with by the AOJ.  That is, the AOJ has provided both the Veteran and J.P., the custodian of A.L.P, notice of the action taken with respect to the claim.  They have both been provided with notice of the Decision to grant an apportionment on behalf of the Veteran's minor child, A.L.P.  The Veteran, J.P., and A.L.P. testified at both Board hearings held in this appeal.  Thus, the Board finds that the contested claims procedures have been substantially complied with by VA. 

Criteria & Analysis

Generally, all or any part of a Veteran's compensation may be apportioned on behalf of a spouse and children if the Veteran is not residing with the spouse and children, and the Veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a). 

For cases in which hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for "special" apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  See 38 C.F.R. § 3.451.  The special apportionment apparently was designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

For the purpose of determining entitlement benefits, the term "child of the Veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

In April 2007, J.P. sent correspondence to VA inquiring as to the status of the Veteran's VA benefits indicating that the Veteran informed "his children to stay in school as long as possible so he can continue to get that money."  J.P. reported that the oldest child D.P. was 23 and no longer qualified; S.P. finished her schooling in October 2006; and, A.L.P. was a minor finishing school.  See 04/10/2007 VBMS entry, Third Party Correspondence.

In a July 2007 statement, J.P. stated that she and the Veteran had divorced a year and a half prior and she reported expenses incurred for A.L.P.  See 07/13/2007 VBMS entry, VA 21-4138 Statement in Support of Claim.

A divorce decree reflects that J.P. was awarded custody of A.L.P. and that the Veteran had prepaid his child support as J.P. was awarded property.  The Veteran was not ordered to make monthly child support payments.  See 03/06/2008 VBMS entry, Divorce decree.  J.P. was awarded the right to claim A.L.P. as a dependant on state and federal income tax returns and the Veteran was ordered not to claim A.L.P. as a dependant.  Id.  

In a July 2007 Information Regarding Apportionment of Beneficiary's Award, J.P. reported $1,112.42 gross wages for J.P.; $80 in gross wages for A.L.P.; $2,135.00 in net worth for J.P.; $688.00 in net worth for A.L.P.; $135 in expenses for A.L.P, and $1,347.00 in custodial expenses.  07/13/2007 VBMS entry, VA 21-0788 Information Regarding Apportionment of Beneficiary Award.

In a July 2007 Information Regarding Apportionment of Beneficiary's Award, the Veteran reported monthly income of $1,192.00 due to retirement or annuities.  He reported $653 in expenses.  07/30/2007 VBMS entry, VA 21-0788 Information Regarding Apportionment of Beneficiary Award.  The Board notes, however, that the Veteran's compensation had been reduced due to indebtedness as a result of creation of an overpayment based on his failure to properly report his income.  A waiver of indebtedness has been denied.  See 01/30/2009 VBMS entry, Notification Letter; see 04/10/2009 VBMS entry, Financial Actions.

In a July 2007 statement, the Veteran asserted that he did not count his ex-wife, J.P. and his daughter A.L.P for income.  07/30/2007 VBMS entry, VA 21-4138 Statement in Support of Claim.

In January 2008, the RO granted an apportionment of the Veteran's nonservice-connected pension to J.P., custodian of the Veteran's minor child, A.L.P. in the amount of $282.00, effective May 1, 2007.  As hardship was established for the Veteran, a minimum of 20 percent of his benefits was awarded, which amounted to $282.00.  Such benefits were awarded through September [redacted], 2008, the date A.L.P. turned 18.  

In December 2009, the Veteran testified that his nonservice-connected pension is his only source of income.  He essentially argued that because he was not required to pay child support per his divorce decree, he does not have a legal obligation to pay an apportionment to J.P., custodian of the Veteran's minor child, A.L.P.  See 12/04/2009 VBMS entry, Hearing Testimony.

With regard to the Veteran's contention that his nonservice-connected pension rate does not include dependents, the Board notes that the VA Forms 21-8947, Compensation and Pension Awards, of record do include A.L.P. as a dependant and did include S.P. as a dependant prior to reaching the age of 18 and while she was a student.  See 01/15/2008, 07/09/2007, 06/28/2007 VBMS entries, VA 21-8947 Compensation and Pension Award.  Thus, while the Veteran may believe that he was being paid as a single Veteran following his divorce from J.P., the he actually was being paid at the single rate with dependents depending on the age/education status of S.P. and A.L.P.  

With regard to the Veteran's contention that he does not have a legal obligation to pay an apportionment to J.P., custodian of A.L.P., the Board notes that it is not an agency of enforcement for a state or county court's determination.  38 U.S.C.A. § 5301(a) (stating that VA benefits are exempt from claims of creditors, or attachment or seizure).  While the divorce decree made a finding that the Veteran did not owe J.P. child support for A.L.P., the Board is not bound by such finding with regard to a claim for apportionment of the Veteran's non-service-connected pension benefits.  

While the divorce decree essentially established that, by turning over certain real property, the Veteran essentially had extinguished his child support obligations, the contentions of J.P. with regard to a need for an apportionment were made approximately 2 years after the divorce decree was issued.  Again, the Board is not bound by the findings in the divorce decree as to whether the Veteran reasonably was discharging his responsibility for the child's support.  While J.P. was given the right to claim A.L.P. for tax purposes, the Veteran retained the right to claim A.L.P. as a dependant for purposes of receipt of VA benefits.  Again, following the Veteran's divorce from J.P., the documentation of record reflects that VA considered A.L.P. as a minor child dependant of the Veteran.

The Board notes that, at the time of such apportionment award, the Veteran was in receipt of $1,192 for VA benefits and reported only $653 in monthly expenses.  On the other hand, J.P., custodian of A.L.P., reported $1,112.00 in monthly income and $1,482 in monthly expenses; thus, J.P.'s monthly expenses exceeded her monthly income.  The role of VA is to make a determination as to whether the Veteran reasonably was discharging his responsibility to support A.L.P. and whether apportionment would constitute a financial hardship to both the Veteran and J.P., based on the reported income and expenses.  The Board notes that, while a court specifically found in 2005 that the Veteran's child support obligations were discharged, J.P. has presented evidence that her expenses for the care of A.L.P. exceeded her income although the Veteran still has income remaining after deducting his expenses.  Moreover, the Veteran was receiving VA non-service-connected pension benefits for a dependent child.  Thus, the Board reasonably can infer that the Veteran was not discharging his responsibility to support A.L.P. through receipt of his VA benefits.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In awarding the $242 apportionment, VA specifically considered 38 C.F.R. § 3.451 in only awarding 20 percent of the Veteran's benefits.  Such award amounted to a reduction in the Veteran's monthly award; however, it still left him with $297 in income after expenses.  Based on review of the financial information of record from J.P., it is clear that she demonstrated a financial need for an apportionment for A.L.P.  Balancing such need with the reported income and expenses of the Veteran, the Board finds that the apportionment in the amount of $242 does not result in undue financial hardship for the Veteran or, in other words, does not undermine his ability to afford the basic necessities of life.  

It is relevant to note that the disputed apportionment was paid to J.P., custodian of A.L.P., until A.L.P. turned 18 on September [redacted], 2008.  Thus, such benefits were paid to J.P. for approximately 18 months.  If the Veteran's appeal were allowed, an overpayment which would be chargeable to J.P., custodian of A.L.P., would result.  She would be obligated to repay the money out of her own pocket.  Even if the Board agreed with the Veteran that the apportionment should not have been made in the first place, which it does not, the effect of termination or reduction of the apportionment would be that repayment would increase the degree of hardship experienced by J.P., custodian of A.L.P., and would negate the purpose for which the apportionment was intended. 

In summary, the award of an apportionment in the amount of $242 per month represents a fair and reasonable allocation of the Veteran's nonservice-connected pension in light of the Veteran's and J.P.'s respective financial needs and expenses.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's minor child, A.L.P., is warranted.



			
          JAMES L. MARCH   	ERIC S. LEBOFF
           Veterans Law Judge                               	Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


